DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anne Saturnelli on June 21, 2022.
The application has been amended as follows: 

1. (Currently Amended) A storage network comprising: 
a data storage system that is a physically discrete component and provides data services for a plurality of host systems, including: 
a plurality of physical storage devices on which data is stored; 
one or more directors that process I/O operations for the data stored on the plurality of physical storage devices, each of the one or more directors including one or more processing cores having compute resources for processing I/O operations; and 
an internal switching fabric, physically contained within the data storage system, for communication between components internal to the data storage system, wherein a first interface of the data storage system is communicatively coupled between the internal switching fabric and the plurality of physical storage devices, wherein the first interface is configured to manage I/O communication exchanges between a host system, which is directly connected to the internal switching fabric, and the plurality of physical storage devices, and wherein the components of the data storage system which communicate over the internal switching fabric include the one or more directors that process I/O operations, a cache and the first interface; 
the plurality of host systems, including the host system including a first physical part that includes one or more operating systems on which one or more applications are executed, the execution of the applications resulting in first I/O operations for data stored on the data storage system, the first I/O operations including I/O communications associated with the I/O operations; 
an external network that is external to the data storage system and that interconnects the host system to one or more other components of the storage network; and 
a storage system interface external to the data storage system physically coupled between the first physical part of the host system and the internal switching fabric of the data storage system, wherein the storage system interface is physically directly connected to the internal switching fabric and exchanges the I/O communications with the data storage system independently of the external network and the one or more directors and communicating directly with the data storage system over the internal switching fabric, 
wherein the storage system interface includes validation logic that validates each I/O communication received from the first physical part of the host system before allowing a corresponding I/O communication to be transmitted over the internal switching fabric, 
wherein the storage system interface is included within a second physical part of the host system physically coupled by one or more peripheral device interconnects to the first physical part of the host system and the internal switching fabric of the data storage system, 
wherein responsive to receiving a first I/O communication on a first of the one or more peripheral device interconnects from a first application executing on the first physical part of the host system, the validation logic performs processing, in accordance with predefined rules controlling access to resources of the data storage system, to verify that the first I/O communication is authorized to be transmitted on the internal switching fabric, and 
wherein the components of the data storage system which communicate over the internal switching fabric further include a global memory of the data storage system, wherein the global memory includes the cache, and wherein the storage system interface of the host system includes I/O processing logic for controlling read operation processing for a read operation, wherein the read operation processing performed by the I/O processing logic of the storage system interface of the host system includes: 
the I/O processing logic of the storage system interface of the host system determining whether [[the ]]metadata regarding the requested read data is stored on the host system; and 
responsive to the I/O processing logic of the storage system interface of the host system determining that the metadata regarding the requested read data is not stored on the host system, the storage system interface of the host system performing further processing including: 
issuing one or more read requests directly to the global memory of the data storage system, over the internal switching fabric, for the metadata regarding the requested read data; 
receiving, from the global memory by the storage system interface, the metadata regarding requested read data; and 
storing the metadata regarding the requested read data on the host system.

	8. (Currently Amended) For a storage network including a data storage system and a plurality of host systems, the data storage system being a physically discrete component that provides data services for the plurality of host systems, including a plurality of physical storage devices on which data is stored, one or more directors that process I/O operations for the data stored on the plurality of physical storage devices, each of the one or more directors including one or more processing cores having compute resources for processing I/O operations, and an internal switching fabric, physically contained within the data storage system for communication between components internal to the data storage system, an external network that is external to the data storage system and that interconnects a host system of the plurality of host systems to one or more other components of the storage network, and the host system including a first physical part that includes one or more operating systems on which one or more applications are executed, the execution of the applications resulting in I/O operations for data stored on the data storage system, a method comprising: 
on a storage system interface external to the data storage system and that is physically coupled between the first physical part of the host system and the internal switching fabric of the data storage system and physically directly connected to the internal switching fabric to exchange I/O communications with the data storage system independently of the external network and the one or more directors and communicating directly with the data storage system over the internal switching fabric, receiving from the first physical part an I/O communication associated with the I/O operations; 
on the storage system interface, determining whether the I/O communication is valid; and 
if the I/O communication is determined to be invalid, the storage system interface not allowing a corresponding I/O communication to be transmitted from the storage system interface over the internal switching fabric, wherein a first interface of the data storage system is communicatively coupled between the internal switching fabric and the plurality of physical storage devices, wherein the first interface is configured to manage I/O communication exchanges between the host system, which is directly connected to the internal switching fabric, and the plurality of physical storage devices, and wherein the components of the data storage system which communicate over the internal switching fabric include the one or more directors that process I/O operations, a cache and the first interface, wherein the storage system interface is included within a second physical part of the host system physically coupled by one or more peripheral device interconnects to the first physical part of the host system and the internal switching fabric of the data storage system, 
wherein responsive to receiving a first I/O communication on a first of the one or more peripheral device interconnects from a first application executing on the first physical part of the host system, validation logic of the storage system interface performs processing, in accordance with predefined rules controlling access to resources of the data storage system, to verify that the first I/O communication is authorized to be transmitted on the internal switching fabric, and 
wherein the components of the data storage system which communicate over the internal switching fabric further include a global memory of the data storage system, wherein the global memory includes the cache, and wherein the storage system interface of the host system includes I/O processing logic for controlling read operation processing for a read operation, wherein the read operation processing performed by the I/O processing logic of the storage system interface of the host system includes: 
the I/O processing logic of the storage system interface of the host system determining whether [[the ]]metadata regarding the requested read data is stored on the host system; and 
responsive to the I/O processing logic of the storage system interface of the host system determining that the metadata regarding the requested read data is not stored on the host system, the storage system interface of the host system performing further processing including: 
issuing one or more read requests directly to the global memory of the data storage system, over the internal switching fabric, for the metadata regarding the requested read data; 
receiving, from the global memory by the storage system interface, the metadata regarding requested read data; and 
storing the metadata regarding the requested read data on the host system.

	15. (Currently Amended) For a storage network including a data storage system and a plurality of host systems, the data storage system being a physically discrete component that provides data services for the plurality of host systems, including a plurality of physical storage devices on which data is stored, one or more directors that process I/O operations for the data stored on the plurality of physical storage devices, each of the one or more directors including one or more processing cores having compute resources for processing I/O operations, and an internal switching fabric physically contained within the data storage system for communication between components internal to the data storage system, an external network that is external to the data storage system and that interconnects the host system to one or more other components of the storage network, and the host system including a first physical part that includes one or more operating systems on which one or more applications are executed, the execution of the applications resulting in I/O operations for data stored on the data storage system, one or more non-transitory computer-readable media, the computer-readable media having software stored thereon comprising: 
executable code that executes on a storage system interface which is external to the data storage system and is physically coupled between the first physical part of the host system and the internal switching fabric of the data storage system, and that is physically directly connected to the internal switching fabric to exchange I/O communications with the data storage system independently of the external network and the one or more directors and communicating directly with the data storage system over the internal switching fabric, the executable code receiving from the first physical part an I/O communication associated with the I/O operations; 
executable code that executes on the storage system interface to determine whether the I/O communication is valid; 
executable code, which executes on the storage system interface, that does not allow a corresponding I/O communication to be transmitted from the storage system interface over the internal switching fabric if the I/O communication is determined to be invalid, wherein a first interface of the data storage system is communicatively coupled between the internal switching fabric and the plurality of physical storage devices, wherein the first interface is configured to manage I/O communication exchanges between the host system, which is directly connected to the internal switching fabric, and the plurality of physical storage devices, and wherein the components of the data storage system which communicate over the internal switching fabric include the one or more directors that process I/O operations, a cache and the first interface, wherein the storage system interface is included within a second physical part of the host system physically coupled by one or more peripheral device interconnects to the first physical part of the host system and the internal switching fabric of the data storage system; 
executable code, which executes on the storage system interface, that, responsive to receiving a first I/O communication on a first of the one or more peripheral device interconnects from a first application executing on the first physical part of the host system, performs processing, in accordance with predefined rules controlling access to resources of the data storage system, to verify that the first I/O communication is authorized to be transmitted on the internal switching fabric; and 
wherein the components of the data storage system which communicate over the internal switching fabric further include a global memory of the data storage system, wherein the global memory includes the cache, and wherein the storage system interface of the host system includes executable code that performs I/O processing logic for controlling read operation processing for a read operation, wherein the read operation processing that is performed includes:
the executable code that performs the I/O processing logic of the storage system interface of the host system determining whether [[the ]]metadata regarding the requested read data is stored on the host system; and 
responsive to the executable code that performs the I/O processing logic of the storage system interface of the host system determining that the metadata regarding the requested read data is not stored on the host system, additional executable code of the storage system interface of the host system performing further processing including: 
issuing one or more read requests directly to the global memory of the data storage system, over the internal switching fabric, for the metadata regarding the requested read data; 
receiving, from the global memory by the storage system interface, the metadata regarding requested read data; and 
storing the metadata regarding the requested read data on the host system.

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-22, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 8, and 15) “…a storage system interface external to the data storage system physically coupled between the first physical part of the host system and the internal switching fabric of the data storage system, wherein the storage system interface is physically directly connected to the internal switching fabric and exchanges the I/O communications with the data storage system independently of the external network and the one or more directors and communicating directly with the data storage system over the internal switching fabric… and responsive to the I/O processing logic of the storage system interface of the host system determining that the metadata regarding the requested read data is not stored on the host system, the storage system interface of the host system performing further processing including: issuing one or more read requests directly to the global memory of the data storage system, over the internal switching fabric, for the metadata regarding the requested read data; receiving, from the global memory by the storage system interface, the metadata regarding requested read data; and storing the metadata regarding the requested read data on the host system.”
As dependent claims 3-7, 10-14, 17-22, and 25 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Below are references considered to be the closest related prior art:
COHEN (Pub. No.: US 2013/0297894 A1) teaches Switch/Fabric/Intermediate Controller enables communication, including delivery of commands, between OS, driver, and or application software of the host and SSDs, where data is sent/received to/from one or more instances of SSD and from/to any one or more of OS via the Driver and the Application. However, COHEN does not teach a storage system interface external to the data storage system physically coupled between the first physical part of the host system and the internal switching fabric of the data storage system, wherein the storage system interface is physically directly connected to the internal switching fabric and exchanges the I/O communications with the data storage system independently of the external network and the one or more directors and communicating directly with the data storage system over the internal switching fabric… and responsive to the I/O processing logic of the storage system interface of the host system determining that the metadata regarding the requested read data is not stored on the host system, the storage system interface of the host system performing further processing including: issuing one or more read requests directly to the global memory of the data storage system, over the internal switching fabric, for the metadata regarding the requested read data; receiving, from the global memory by the storage system interface, the metadata regarding requested read data; and storing the metadata regarding the requested read data on the host system.
NATANZON (Patent No.: US 9,823,973 B1) teaches a plurality of directors communicably coupled to host devices, where each of the directors may include a CPU, where the directors may include file systems and may be communicably coupled with one or more multiple storage resources, each including one or more disk drives and/or other storage volumes. However, NATANZON does not teach a storage system interface external to the data storage system physically coupled between the first physical part of the host system and the internal switching fabric of the data storage system, wherein the storage system interface is physically directly connected to the internal switching fabric and exchanges the I/O communications with the data storage system independently of the external network and the one or more directors and communicating directly with the data storage system over the internal switching fabric… and responsive to the I/O processing logic of the storage system interface of the host system determining that the metadata regarding the requested read data is not stored on the host system, the storage system interface of the host system performing further processing including: issuing one or more read requests directly to the global memory of the data storage system, over the internal switching fabric, for the metadata regarding the requested read data; receiving, from the global memory by the storage system interface, the metadata regarding requested read data; and storing the metadata regarding the requested read data on the host system.
MILOJICIC (Pub. No.: US 2017/0371663 A1) teaches a system comprising a global memory and a switch that routes traffic between the node and the global memory, where the switch receives from the node an instruction to read or write data, and recognizing that the received instruction relates to a global capability transferrable across node boundaries and that the data forms at least part of the global capability, and in response to recognition that the received instruction relates to the global capability, processing the instruction at the global memory using the global capability according to global capability metadata of the global capability. However, MILOJICIC does not teach a storage system interface external to the data storage system physically coupled between the first physical part of the host system and the internal switching fabric of the data storage system, wherein the storage system interface is physically directly connected to the internal switching fabric and exchanges the I/O communications with the data storage system independently of the external network and the one or more directors and communicating directly with the data storage system over the internal switching fabric… and responsive to the I/O processing logic of the storage system interface of the host system determining that the metadata regarding the requested read data is not stored on the host system, the storage system interface of the host system performing further processing including: issuing one or more read requests directly to the global memory of the data storage system, over the internal switching fabric, for the metadata regarding the requested read data; receiving, from the global memory by the storage system interface, the metadata regarding requested read data; and storing the metadata regarding the requested read data on the host system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138